 

Exhibit 10.2

 
CONFIDENTIAL SERVICES AGREEMENT
 
This Confidential Services Agreement (hereinafter referred to as "Agreement") is
effective as of the 5th day of June, 2019 (hereinafter “the Effective Date”), by
and between Don Polly, LLC, a Nevada limited liability company, (hereinafter
referred to as "Don Polly"), and Charlie’s Chalk Dust, a California limited
liability company, (hereinafter referred to as "Contractor"). Contractor and Don
Polly shall collectively be the “Parties”.
 
 
WHEREAS, Contractor possess highly unique knowledge, skills, and abilities
including, but not limited to those involving the marketing, sale, business
development and customer service operations necessary to significantly increase
the sales of Don Polly’s products and goods, develop and proliferate Don Polly’s
brand, and enable Don Polly to reach new customers, and markets while satisfying
and retaining existing customers; and
 

WHEREAS, Don Polly is distributor and purveyor of consumer goods infused with
cannabinoids including cannabidiol (CBD) who wishes to engage Contractor to
perform Services so that Don Polly may utilize the same to increase the
likelihood of its profitability and commercial success.
 

NOW, THEREFORE, in consideration of the mutual promises agreed to herein, the
Parties hereto agree as follows:
 

1. SERVICES.
 
1.1 Nature of Services. Contractor will, at Don Polly’s request, work on the
development and creation, and will create, Don Polly’s sales strategy, brand,
brand development and brand strategy, marketing strategy, and marketing
collateral, customer service strategy and at Don Polly’s request, perform sales
functions, branding functions, marketing functions, and functions relating to
Don Polly’s customer service operations. Contractor understands the Don Polly
wishes to outsource this work to Contractor and the Parties agree that
Contractor will perform all of the above work, functions and services
(collectively, the “Services”) as requested by and on behalf of Don Polly. The
Parties agree that the Services shall be done by Contractor exclusively on a
“work for hire basis”, as that term is understood within the meaning of the
Copyright Act of 1976, as amended. The Parties agree that the Services have been
and will be specifically ordered and specifically commissioned by Don Polly. The
Services shall be requested by Don Polly in person and/or via electronic mail
via an email address provided by Don Polly to Contractor. Don Polly agrees that
Contractor's services need not be rendered at any specific location and may be
rendered via email or other forms of communication, whether virtually, remotely
or in person, and at any location selected by Contractor. Nothing in this
Agreement shall require or permit Contractor to exert any direction, management,
or control over Don Polly in Contractor’s providing the Services and nothing
shall require or permit Don Polly to exert any direction, management or control
over Contractor. Notwithstanding the above, it is understood that Don Polly
shall provide guidance to Contractor with respect to the Services so that
Contractor, in its capacity as an independent contractor may perform the
Services that Don Polly specifically commissions Contractor to perform as an
independent contractor.
 
 
 


     




-1-

 
 
 
2. Assignment. To the extent that any intellectual property Contractor creates
in connection with Contractor’s specially commissioned work for Don Polly does
not qualify as “work for hire”, within the meaning of the Copyright Act of 1976,
as amended, Contractor hereby assigns to Don Polly any right, title or interest
that Contractor may have or may be able to obtain with respect to such specially
commissioned work including all copyrights, trademarks, patents, and other
proprietary rights for valuable consideration hereby acknowledged. Contractor
further agrees to sign, upon 72 hours of request of any Commissioning Don Polly
any documents needed to confirm such assignment to Don Polly.
 
3. License. Notwithstanding the “Work for Hire” and “Assignment” provisions
above, in the event that Contractor is deemed to own or have any intellectual
property rights that are used, embodied, or reflected in specially commissioned
work for Don Polly, or any component or derivative thereof, Contractor hereby
grants Don Polly, its successors and assigns, an irrevocable, perpetual,
exclusive, worldwide, royalty-free right and license to use, execute, reproduce,
display, and exploit all intellectual property rights that Contractor may
otherwise have.
 
4. Authority. Contractor warrants and represents that (i) Contractor has the
legal right and authority to enter into this Agreement and perform its
obligations under this Agreement; (ii) the performance of Contractor’s
obligations hereunder will not violate any applicable laws or regulations or
cause a breach of any agreements with any third parties; (iii) Contractor will
perform the services required by this Agreement in a professional and
workmanlike manner in accordance with the generally accepted professional
standards in effect at the time of such performance.
 

5. Remedies. Contractor agrees that any breach, or threatened breach, of this
Agreement by Contractor could cause irreparable damage to Don Polly and that in
the event of such breach, or threatened breach, Don Polly shall have, in
addition to any and all remedies of law, the right to an injunction, specific
performance and all other equitable relief to prevent the violation of any of
Contractor’s obligations hereunder without the necessity of any proof of actual
damages or the posting of a bond or other security.
 

6. Inconsistent Acts. Contractor agrees that Contractor will take no act in
furtherance of Contractor’s obligations under this Agreement which may or
actually cause harm of any kind to Don Polly or expose the Don Polly to
liability for damages to Contractor, Contractor’s youth athletes, spectators,
parents or guardians of any youth athlete or any third party.
 

7. Reimbursements. Don Polly will reimburse Contractor for all business expenses
which are preapproved in writing by Don Polly and incurred or paid by Contractor
in the performance of Contractor’ duties and responsibilities for Don Polly.
Contractor agrees not to incur any expense greater than $550.00 without written
preapproval from Don Polly. Contractor agrees that Don Polly shall not be liable
for any expense which has not first been preapproved in writing.
 
8. Termination of Contractor. This Agreement shall be unilaterally terminable by
Contractor in Contractor’s sole discretion, and terminable by Contractor at any
time Contractor wishes.
 
 
 
 
-2-

 

 
8.1 Relationship of the Parties. Contractor enters into this Agreement as, and
shall continue to be, an independent contractor. All Services shall be performed
only by Contractor. Under no circumstances shall Contractor, or any of
Contractor's employees, directors, or officers, look to Don Polly as his/her
employer, or as a partner, agent or principal, and vice versa. Neither
Contractor, nor any of Contractor's employees, directors, or officers, shall be
entitled to any benefits accorded to Don Polly's employees, including without
limitation worker's compensation, disability insurance, vacation, or sick pay.
Contractor, if it so choses in its sole discretion, shall be responsible for
providing, at Contractor's expense, and in Contractor's name, unemployment,
disability, worker's compensation and other insurance to Contractor’s employees.
 

9. Compensation. In exchange for providing the Services, Don Polly shall pay to
Contractor the rate as set forth on “Exhibit A” attached hereto and made part
hereof. The rate set forth on Exhibit A may be updated from time to time based
on then-current market conditions, upon mutual written agreement between the
Parties. Payment shall be made on a quarterly basis on a day agreed upon by the
Parties. No other fees and/or expenses will be paid to Contractor, unless such
fees and/or expenses have been approved in advance by Don Polly in writing.
Contractor shall be solely responsible for any and all taxes, Social Security
contributions or payments, disability insurance, unemployment taxes, and other
payroll type taxes applicable to such compensation
 
10. Protection of Don Polly's Confidential Information.
 
10.1 Confidential Information. Don Polly now owns and will hereafter develop,
compile and own certain proprietary techniques, trade secrets, and confidential
information which have great value in its business (collectively, “Don Polly
Information”). Don Polly may disclose Don Polly Information to Contractor during
Contractor's performance of the Services. Don Polly Information includes not
only information disclosed by Don Polly, but also information developed or
learned by Contractor during Contractor's performance of the Services. Don Polly
Information is to be broadly defined and includes all information which has or
could have commercial value or other utility in the business in which Don Polly
is engaged or contemplates engaging or the unauthorized disclosure of which
could be detrimental to the interests of Don Polly, whether or not such
information is identified by Don Polly. By way of example and without
limitation, Don Polly Information includes any and all information concerning
discoveries, developments, designs, improvements, inventions, formulas, recipes,
software programs, processes, techniques, know-how, data, research techniques,
customer and supplier lists, marketing, sales, pricing or other financial or
business information, scripts, and all derivatives, improvements and
enhancements to any of the above. Don Polly Information also includes like
third-party information, which is in Don Polly's possession under an obligation
of confidential treatment.
 
10.2  Protection of Confidential Information. Contractor agrees that at all
times during or subsequent to the performance of the Services, Contractor will
keep confidential and not divulge, communicate, or use Don Polly Information,
except for Contractor's own use during the Term of this Agreement to the extent
necessary to perform the Services. Contractor further agrees not to cause the
transmission, removal or transport of tangible embodiments of, or electronic
files containing, Don Polly Information from Don Polly's principal place of
business, without prior written approval of Don Polly.
 
 
 
-3-

 
 
 
10.3 Exceptions. Contractor's obligations with respect to any portion of the Don
Polly Information as set forth above shall not apply when Contractor can
document that (i) it was in the public domain at the time it was communicated to
Contractor by Don Polly; (ii) it entered the public domain subsequent to the
time it was communicated to Contractor by Don Polly through no fault of
Contractor; (iii) it was in Contractor's possession free of any obligation of
confidence at the time it was communicated to Contractor by Don Polly; or (iv)
it was rightfully communicated to Contractor free of any obligation of
confidence subsequent to the time it was communicated to Contractor by Don
Polly.
 
10.4 Don Polly Property. All materials, including without limitation documents,
drawings, drafts, notes, designs, computer media, electronic files and lists,
including all additions to, deletions from, alterations of, and revisions in the
foregoing (together the “Materials”), which are furnished to Contractor by Don
Polly or which are developed in the process of performing the Services, or
embody or relate to the Services, the Don Polly Information or the Innovations
(as defined below), are the property of Don Polly, and shall be returned by
Contractor to Don Polly promptly at Don Polly's request together with any copies
thereof, and in any event promptly upon expiration or termination of this
Agreement for any reason. Contractor is granted no rights in or to such
Materials, the Don Polly Information or the Innovations, except as necessary to
fulfill its obligations under this Agreement. Contractor shall not use or
disclose the Materials, Don Polly Information or Innovations to any third party.
 
11. Assignment of Inventions & Copyrights. 
 
11.1 Definition of Inventions. Contractor understands that the term “Inventions”
in this Agreement means any and all ideas, concepts, inventions, discoveries,
developments, modifications, improvements, know-how, trade secrets, data,
designs, diagrams, plans, specifications, methods, processes, techniques,
formulas, algorithms, tools, works of authorship, derivative works, software,
content, textual or artistic works, mask works, video, graphics, sound
recordings, structures, products, prototypes, systems, applications, creations
and technologies in any stage of development, whether or not patentable or
reduced to practice and whether or not copyrightable.
 
11.2 Contractor agrees that unless otherwise specified and agreed to by Don
Polly in writing, all Materials created or modified by Contractor in connection
with the Services, including, without limitation, all Inventions, works of
authorship, inventions, research, developments, discoveries, processes, ideas,
methods, concepts and other tangible and intangible materials (collectively,
“Work Product”), shall be “work for hire” and that Don Polly shall be the
exclusive owner of the Work Product and all intellectual property rights
associated with the Work Product, including all trademarks, patents or
copyrights contained therein. To the extent any Work Product does not qualify as
“work for hire,” Contractor hereby assigns ownership of all such Work Product to
Don Polly. Contractor agrees to take all reasonable measures, to assist Don
Polly in perfecting all rights Don Polly has in any Work Product or intellectual
property Contractor creates for Don Polly pursuant to this Agreement. Contractor
hereby appoints Don Polly as its attorney-in-fact with the limited power to
execute assignments of such Work Product and Inventions.
 
11.3 Assignment of Inventions. Contractor hereby assigns to Don Polly, the
entire right, title, and interest in and to the Inventions and Work Product, and
any and all applications for patent and patents in any and all countries,
including all divisions, continuations, reissues, and extensions thereof and all
rights of priority resulting from the filing of any application. Contractor
further authorizes and requests any official whose duty it is to issue patents
to issue any patent on said invention or resulting therefrom to Don Polly, or
its successors, assigns, or nominees, and Contractor agrees that on request and
without further consideration, but at the expense of Don Polly, Contractor will
communicate to Don Polly or its representatives or nominees any facts known to
Contractor respecting said improvements and testify in any legal proceedings,
sign all lawful papers, execute all divisional, continuing, and reissue
applications, make all rightful oaths, and generally aid Don Polly, its
successors, assigns, and nominees to obtain and enforce proper patent protection
for said invention in all countries.
 
 
 
-4-

 
 
 
12. Ownership of Work Product and Inventions. Contractor acknowledges that Work
Product and Inventions and the associated Intellectual Property Rights may have
substantial economic value, that any and all proceeds resulting from use and
exploitation thereof shall belong solely to Don Polly, except as otherwise
provided for in this Agreement, and that the compensation Contractor receives
from Don Polly for the Services, Work Product and Inventions Contractor provides
Don Polly under this Agreement includes fair and adequate consideration per the
work for hire doctrine, and for all assignments and waivers hereunder so that
ownership of such Work Product, Inventions or other fruits of the Services
belong solely to Don Polly.
 
13. REPRESENTATIONS AND WARRANTIES
 
13.1 Contractor Representation and Warranty. Contractor represents and warrants
that it has the right, power and authority to enter into this Agreement and to
grant the rights herein granted; that to Contractor’s knowledge, Don Polly's use
of the Licensed Artwork will not violate or infringe upon the right of any third
party.
 
13.2 Don Polly Representation and Warranty. Don Polly represents and warrants
that it has the right, power and authority to enter into this Agreement and to
fully perform all of its obligations hereunder.
 
14. TERM AND OPTION
 
14.1 Term. This license shall commence on the Effective Date and shall exist in
perpetuity, unless earlier terminated in accordance with the terms and
conditions set forth herein.
 
15. BOOKS AND RECORDS
 
15.1 Don Polly shall keep complete books of account and records in accordance
with generally accepted accounting principles of all activities under this
Agreement. Such books of account and records shall be retained by Don Polly and
kept available for at least five (5) years after the termination of this
Agreement for possible inspection, copying, extracting and/or audit by
Contractor.
 
15.2 Contractor shall have the right to conduct audit with respect to the books,
records, factory invoices and all other documents and material in the possession
or under the control of Don Polly relating to this Agreement, the cost of which
shall be borne by the Contractor.
 
16.  Confidentiality/Non-Disclosure. To perform Services, Contractor understands
it will be informed by or create for, Don Polly of highly confidential,
valuable, trade secret and otherwise protected information. Such highly
confidential and/or trade secret information includes but is not limited to: a)
the names, emails, contact information, phone numbers, addresses of Don Polly’s
customers, vendors, and employees; b) costs and budgets incurred by Don Polly;
c) strategic plans; d) business strategies; and e) sales, marketing, business
development, branding, and customer service methodologies. Contractor agrees
that, during Contractor’ term of engagement, and at all times thereafter, not to
disclose to anyone, and separately, not use for the benefit of Contractor or any
third party any information which Contractor knows or should reasonably know, is
highly valuable, confidential, secret, trade secret or otherwise protected
information of Don Polly including the information described above (collectively
“Confidential Information”). Contractor shall not disclose any Confidential
Information that Contractor receives or is otherwise privy to relative to its
relationship with Don Polly. Contractor further agrees and shall not at any
time, use any such information that has been garnered by or provided to
Contractor, while engaged by Don Polly except in furtherance of the course of
Contractor’s engagement by Don Polly hereunder, and if Contractor’s engagement
terminates, any such information stored in any tangible medium will be returned
or destroyed, as directed by Don Polly. Contractor further represents that his
performance of all the terms of this Agreement, does not and will not breach any
other agreement Contractor is now or will in future be bound by. Contractor
agrees to keep in strict confidence all proprietary information and Confidential
Information acquired by Contractor from Don Polly and further agrees to not
share any Confidential Information with anyone. Contractor represents that
Contractor has not entered into, and will not enter into, any agreement either
written or oral in conflict herewith and shall not enter into any such contract
in future.
 
 
 
 
-5-

 
 
 
A. “Highly Confidential Information” shall mean any information which Contractor
knows or should reasonably know is highly valuable, confidential, secret, trade
secret or otherwise protected information of Don Polly whether, written or oral,
which Contractor knows or should reasonably know that, under the circumstances,
is proprietary or confidential. The Parties agree and it is understood that this
Agreement is itself, “Highly Confidential” in nature and is not to be shared
without prior written approval of the Parties.
 

B. “Trade secret” shall mean information relative to Don Polly’s method of
operations, and objectives, trade partners, pricing information, financial
information utilized by Don Polly, custom computer software or hardware, system
documentation, product offerings, manuals, processes, methods, inventions or
other information or materials relating to Don Polly’s affairs that are not
otherwise publicly available and for which steps are routinely taken by Don
Polly to protect such trade secrets from disclosure. Additionally, Contractor
agrees that customer lists, customers’ identities, contact information such as
phone numbers and e-mail addresses, vendor lists, vendors’ identities, vendors’
contact information including their phone numbers and e-mail addresses, pricing
lists, product information and testing results, business and financial data,
information regarding marketing strategies and development of operations,
strategic partnerships or products in the United States or abroad are
specifically within the definition of trade secrets for the purposes of this
agreement, to the extent he are the result of Don Polly’s work product and/or
not generally known to the public or to other persons who would otherwise obtain
economic value, actual or potential, should such information be disclosed.
 

C. Non-Disclosure: Contractor further agrees not to share with or use
Confidential Information, Highly Confidential Information or Trade Secret
information to anyone. Additionally, Contractor specifically agrees not to share
such information with anyone for the benefit of any person or entity other than
Don Polly, especially any competitor to Don Polly. This duty of non-disclosure
shall be in perpetuity and survive and continue in the event Contractor’s
relationship with Don Polly ever ceases. Contractor explicitly acknowledges that
any such disclosure would constitute a misappropriation of protected trade
secrets, resulting in unfair competition to Don Polly and that Contractor shall
be liable to Don Polly for all damages. In addition, although it may be self
evident, Contractor agrees that during Contractor’s engagement with Don Polly,
Contractor will not, directly or indirectly, lend any advice or assistance, or
engage in any activity or act in any manner, for the purpose of establishing,
operating, assisting or managing any business or entity that is engaged in
activities competitive with the business of Don Polly as it is conducted at any
time during Contractor’ engagement without the express and written pre-approval
of Don Polly. Contractor acknowledges that trade secrets constitute a major
asset of Don Polly, and that the use, misappropriation or disclosure of trade
secrets would constitute a breach of trust and could cause irreparable injury to
Don Polly and that it is essential for the protection of each Don Polly’s
goodwill and maintenance of each Commissioning Don Polly’s competitive position
that the trade secrets be kept secret and that Contractor neither disclose the
trade secrets to others nor use the trade secrets to Contractor’ own advantage
or to the advantage of others during Contractor’ engagement or at any time
after. Contractor expressly agrees that any effort by Contractor to use such
information, except as authorized by each Don Polly, would constitute a
violation of Contractor’ fiduciary duties while engaged by each Don Polly.
 
 
 
 
-6-

 
 
 
D. Non- Circumvent: Contractor covenants that Contractor will not in any way,
either on Contractor’s own or via any corporate entity or individual that
Contractor may currently, in past or in future work with, solicit any of Don
Polly’s clients, employees or vendors to engage in any business related to or
competitive to, those discussed and/or performed with Don Polly without Don
Polly’s written preapproval and consent. This non-circumvent obligation shall
exist throughout Contractor’s engagement with Don Polly and extend for 4 years
after the date of conclusion of the Term. For purposes of clarity, Don Polly
does not wish to limit Contractor’s ability to perform work, for competitors or
otherwise, however, Don Polly and Contractor explicitly agree that the intent of
this non-circumvent clause is to protect Don Polly from Contractor using Don
Polly’s confidential customer lists, emails, addresses, reports, consumer
information and profiles, intellectual property, trade secrets or business
relationships to benefit any third party especially any competitor to Don Polly.
 
17. Non-Solicitation of Business Partners, Clients, Staff, Contractors and
Independent Contractors. Contractor hereby acknowledges that the contact
information of the each Don Polly’s business partners, clients, affiliates,
contractors and independent contractors is confidential and that Contractor will
not solicit any such person engaged by any Don Polly away from the employ of any
Don Polly during the term of Contractor’ engagement and for a period of 4 (four)
years after the conclusion of the Term, without the express written preapproval
of Don Polly.
 
18. Headings. The headings of Sections herein are used for convenience only and
shall not affect the meaning of contents hereof. 

 
19. Waiver; Amendment. No provision hereof may be waived except by a written
agreement signed by the waiving party. The waiver of any term or of any
condition of this Agreement shall not be deemed to constitute the waiver of any
other term or condition. This Agreement may be amended only by a written
agreement signed by the parties hereto.
 

20. Severability. If any of the provisions of this Agreement shall be held
unenforceable by the final determination of a court of competent jurisdiction
and all appeals there from shall have failed or the time for such appeals shall
have expired, such provision or provisions shall be deemed eliminated from this
Agreement but the remaining provisions shall nevertheless be given full effect.
In the event this Agreement or any portion hereof is more restrictive than
permitted by the law of the jurisdiction in which enforcement is sought, this
Agreement or such portion shall be limited in that jurisdiction only to the
extent required by the law of that jurisdiction.
 

21. Governing Law. This Agreement and any claim or controversy arising out of or
relating to it, shall be governed by and construed in accordance with the laws
of the State of California without regard to conflict of law principles that
would result in the application of any law other than the law of the State of
California . This Agreement shall be binding on the parties, their affiliates,
subsidiaries, successors and assigns.
 

22. Venue and Alternate Dispute Resolution. Notwithstanding the provision
pertaining to Don Polly’s unilateral right to seek equitable relief, the Parties
agree that any and all disputes concerning Contractor’s relationship with Don
Polly will be heard before an arbitrator in Orange County, California (the
“Arbitrator”). The Parties agree that the Parties shall split the costs of
Arbitration with respect to the Arbitrator’s fees but that each Party shall bear
its own costs regarding Arbitration and attorney fees and that an disputes that
can not be resolved between them shall be submitted for arbitration within 30
days upon notice of demand to arbitrate.
 
 
 
 
-7-

 
 
 
23. Equitable Relief. In the event of a breach or a threatened breach of any of
the provisions contained in this Agreement, Contractor acknowledges that Don
Polly will respectively, suffer irreparable injury not fully compensable by
money damages and, therefore, will not have an adequate remedy available at law.
Accordingly, Don Polly shall be entitled to obtain such injunctive relief or
other equitable remedy from any court of competent jurisdiction as may be
necessary or appropriate to prevent or curtail any such breach, threatened or
actual, without having to post bond. The foregoing shall be in addition to and
without prejudice to any other rights that Don Polly may have under this
Agreement, at law or in equity, including, without limitation, the right to sue
for damages including attorney’s fees for which Contractor agrees to be liable
 
24. NOTICES. All notices required by this Agreement shall be in writing and
shall be transmitted by email.
 
To Don Polly:


 
Attn: Ryan Stump
email:Ryan.Stump5@gmail.com

To Contractor:
 

Attn: Brandon Stump
email: Brandon@CharliesChalkDust.com
 
with copies for notice to both Don Polly and Contractor to:
Phillip.Daman@DamanLLP.com; Andre.StLaurent@DamanLLP.com
 
25. GOVERNING LAW. This Agreement is made in accordance with and shall be
governed and construed under the laws of the State of California, and of the
USA.
 

26. FORCE MAJEURE. Neither Party shall be in default of this Agreement by
reasons of its delay in the performance of, or failure to perform, any of its
undertakings if such delay or failure is caused by force majeure. Force majeure
includes, but is not limited to, strikes, riots, fire, explosions, acts of God
or public enemy, rebellions, civil strife, interference by military authorities,
compliance with governmental statutes, rules, regulations, decrees, including
consent decrees, of courts of the Territory, and any other similar event beyond
a party's reasonable ability to control. The Party unable to perform shall
promptly notify the other Party and shall use its best efforts to recommence
performance as soon as possible. The Party against whom force majeure is invoked
shall have the right to suspend performance of its obligations under this
agreement until resumption of full performance by the other Party.
 

27. NO AGENCY OR PARTNERSHIP. No agency or partnership or joint venture of any
sort is created by this Agreement. Neither Party shall make any representation
to the contrary. Both Parties shall have the obligation to correct any
misunderstanding by any third party with respect to this Section, if such
misunderstanding is known to the party.
 
28. NO PARTY DEEMED DRAFTER. This Agreement is to be deemed to have been drafted
jointly by the Parties and any uncertainty or ambiguity shall not be construed
for or against either party based on attribution of drafting by either party.
 
 
 
 
-8-

 
 
 
29. ASSIGNMENT/SUB-LICENSE. This Agreement is not assignable by Contractor
without the express, prior written consent of Don Polly, which shall not be
unreasonably withheld.
 
30. NO WAIVER. A failure of either party to exercise any right provided for
herein shall not be deemed to be a waiver of any right hereunder.
 
31. SEVERABILITY. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law.
Such provision shall be ineffective in the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement. Any unenforceable provision will be replaced by a
mutually acceptable provision, which comes closest to the intention of the
parties at the time the original provision was agreed upon.


32. ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
Agreement between the Parties with respect to Services and supersedes all
previous agreements or representations, written or oral, with respect to
Services. This Agreement may not be modified or amended except in writing signed
by a duly authorized representative of each Party. In the event any provision of
this Agreement is held to be invalid or unenforceable, the valid or enforceable
portion thereof and the remaining provisions of this Agreement will remain in
full force and effect. Any waiver (express or implied) by either Party of any
default or breach of this Agreement shall not constitute a waiver of any other
or subsequent default or breach.
 

The Parties hereto have each caused this Agreement to be signed and delivered by
its duly authorized representative as of the date first written above.
 
 
 
 DON POLLY, LLC   
 CONTRACTOR
 
 
 /s/ Ryan Stump

 /s/ Brandon Stump 

 Ryan Stump

 Brandon Stump
 Don Polly, LLC 

 Charlie’s Chalk Dust, LLC
 Date: 06/05/2019
 Date: 06/05/2019

 
 
APPENDIX A to SERVICE AGREEMENT
 

PAYMENT TO CHARLIE’S CHALK DUST FOR SERVICES AND RIGHTS
 
Don Polly, LLC, shall pay to Charlie’s Chalk Dust, LLC, twenty five percent
(25%) of “Net Profits” of Don Polly, LLC. “Net Profits” is defined as “all net
sales less all costs and expenses to operate Don Polly LLC’s business.” All
payment to Charlie’s Chalk Dust, LLC shall be payable within 45 days at the
close of each of Don Polly LLC’s fiscal quarters.
 
 
 
-9-
